149 F.3d 1181
Certain Underwriters at Lloyd's London, who are members ofLloyd's Syndicates Numbered 658, 483, 741, 687, 79, 872,535, 552, 123, 114, 741, 209, 1023, 309, 872, 500, IndemnityMarine Assurance Co., Ltd., Zurich Re UK Ltd., Ocean MarineInsurance Co. Ltd., Commercial Union Assurance, Tokio Marine& Fire, Phoenix Assurance PLC LSA, Northern AssuranceCompany Limited, Gan Minster Insurance Company, Limited,Terra Nova Insurance Company Ltd, Phoenix Assurance Public
NO. 97-40376
United States Court of Appeals,Fifth Circuit.
June 30, 1998
S.D.Tex., 142 F.3d 255

1
DENIALS OF REHEARING EN BANC.